Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-12-00700-CR

                                Preston Jacorey TRIPLETT,
                                          Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                      From the 264th District Court, Bell County, Texas
                                   Trial Court No. 68927
                       Honorable Martha Jane Trudo, Judge Presiding

        BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED May 22, 2013.


                                              _____________________________
                                              Sandee Bryan Marion, Justice